EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on October 7, 2021, has been received and made of record. In response to the Non-Final Office Action dated September 1, 2021, the title and claims 1, 4, 5, 7-9 and 11 have been amended, and claims 12 and 12 and 13 have been newly added.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
	Regarding the 35 U.S.C. 102 rejection of claims 9 and 11, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 9 and 11 is withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 1-4 and 8, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 1-4 and 8 is withdrawn.   
Regarding the 35 U.S.C. 103 rejections of claims 5, 6, 7 and 10, Applicant's arguments, in view of the most recent amendment to the claim 1, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejections of claims 5, 6, 7 and 10 are withdrawn.   

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7 12 and 13, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging apparatus, comprising a housing having a mount part to which at least a first accessory and a second accessory are selectively attached, and an imaging element that photoelectrically converts captured light into an electrical signal, wherein the mount part is formed with a first mount surface to which the first accessory is attached, and a second mount surface to which the second accessory is attached, the second mount surface is an annulus, is spaced apart from the first mount surface in a radial direction of the mount part, and encloses the first mount surface, and the first mount surface and the second mount surface are located on a same plane.
Regarding claim 8, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging unit, comprising a housing having a mount part to which at least a first accessory and a second accessory are selectively attached, and an imaging element that is arranged inside the housing, and photoelectrically converts captured light into an electrical signal, wherein the mount part 
Regarding claims 9-11, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging apparatus, comprising an imaging element that photoelectrically converts captured light into an electrical signal, a first filter body having at least one neutral density filter that is located on an optical axis and reduces an amount of light toward the imaging element, and a second filter body having at least one neutral density filter that is spaced apart from the first filter body on the optical axis and reduces the amount of light toward the imaging element, wherein the first filter body and the imaging element are located on opposite sides of the second filter body with the second filter body sandwiched therebetween, and each neutral density filter provided in the first filter body has a lower optical density than each neutral density filter provided in the second filter body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C VIEAUX/Primary Examiner, Art Unit 2697